Citation Nr: 1241308	
Decision Date: 12/04/12    Archive Date: 12/12/12

DOCKET NO.  10-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.	Entitlement to an evaluation in excess of 20 percent for right knee chondromalacia, as of August 3, 2006.

2.	Entitlement to an evaluation in excess of 20 percent for left knee chondromalacia from August 3, 2006 to December 8, 2008 and as of February 1, 2009.

3.	Entitlement to an increased evaluation on an extraschedular basis for bilateral knee disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1987 to May 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  The Veteran testified before a Decision Review Officer (DRO) at the RO in Baltimore, Maryland in December 2010.  This transcript has been associated with the file.

During the pendency of the appeal, in a May 2011 rating decision, the RO assigned an increased evaluation of 20 percent effective August 3, 2006 for the Veteran's right and left knee chondromalacia.  The Board observes that in a February 2009 rating decision the RO assigned a temporary 100 percent evaluation from December 9, 2008 to January 31, 2009 for the Veteran's left knee chondromalacia.  This decision takes into account the time periods when the Veteran was not receiving a full 100 percent evaluation.  The Board notes, with respect to increased ratings, the United States Court of Appeals for Veterans Claims (Court) has held that on a claim for an original or increased rating, the appellant will generally be presumed to be seeking the maximum benefit allowed by law or regulations, and it follows that such a claim remains in controversy where less than the maximum benefit is allowed.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's April 2010 VA Form 9 included a request for a Board hearing.  However, in May 2010, the Veteran withdrew that hearing request and indicated she would prefer a hearing before a DRO.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2012).

The issue of entitlement to an increased evaluation on an extraschedular basis for bilateral knee disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	As of August 3, 2006 the Veteran's right knee disability is manifested by subjective claims of pain and giving way and objective findings of some limitation of motion, but no instability.

2.	The Veteran also has arthritis of the right knee, demonstrated by x-ray.

3.	From August 3, 2006 to December 8, 2008 and as of February 1, 2009 the Veteran's left knee disability is manifested by subjective claims of pain and giving way and objective findings of some limitation of motion, but no instability.

4.	The Veteran also has arthritis of the left knee, demonstrated by x-ray.


CONCLUSIONS OF LAW

1.	The criteria for a disability rating in excess of 20 percent for chondromalacia of the right knee have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

2.	The criteria for a 10 percent rating for arthritis of the right knee (separate from the 20 percent rating for chondromalacia of the right knee) have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2012); VAOPGCPREC 23-97.

3.	The criteria for a disability rating in excess of 20 percent for chondromalacia of the left knee have not been met at any point during the appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012).

4.	The criteria for a 10 percent rating for arthritis of the left knee (separate from the 20 percent rating for chondromalacia of the right knee) have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260 (2012); VAOPGCPREC 23-97.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to the Veteran in August 2006.  This letter advised the Veteran of the information necessary to substantiate her claims and of her and VA's respective obligations for obtaining specified types of evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  This letter also advised the Veteran of how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has not alleged that VA failed to comply with the notice requirements of the VCAA, and she was afforded a meaningful opportunity to participate effectively in the processing of her claim, and has in fact provided additional arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA treatment records are in the file.  The VA has also obtained private treatment records and associated them with the claims file.  The Board observes that at the March 2011 VA examination it appears the Veteran was to be scheduled for Magnetic Resonance Imaging (MRI) of her knees in April 2011 and these records are not in the claims file.  However, an MRI report would not further show any limitation of function of the knees, and as discussed, the Board has determined that a separate rating for arthritis of each knee is warranted.  As such, there is no evidence that these VA treatment records would provide outstanding evidence to warrant a higher rating for the Veteran's claims.  The Board finds the duty to assist with obtaining medical records has been satisfied.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA medical examinations in September 2006 and March 2011 to determine the severity of her bilateral knee disabilities.  These opinions were rendered by medical professionals following a thorough examination and interview of the appellant.  It appears that the Veteran's claims file was not available for review in connection with the examinations.  However, an examination is not rendered inadequate merely because the claims file was not reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Although the claims file was not reviewed, the Board finds the VA examination reports were thorough and adequate upon which to base a decision.  The examiners obtained an accurate history and listened to the appellant's assertions.  The examiners laid factual foundations and reasoned bases for the conclusions that were reached, and provided the information necessary to evaluate the Veteran's disabilities under the applicable rating criteria.

There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disabilities since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examinations are adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

The Veteran's bilateral knee chondromalacia is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5257 for recurrent subluxation or lateral instability.  Under this Diagnostic Code slight recurrent subluxation or lateral instability warrants a 10 percent evaluation.  Moderate recurrent subluxation or lateral instability warrants a 20 percent evaluation.  Severe recurrent subluxation or lateral instability warrants a 30 percent evaluation.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

As the Veteran's left and right knees have been rated identically under Diagnostic Code 5257, the Board will combine the discussion of whether a higher evaluation is warranted for either knee.  As noted above, the Veteran was assigned a 20 percent evaluation as of August 3, 2006 for her right knee disability.  She was assigned a 20 percent evaluation for her left knee disability from August 3, 2006 to December 8, 2008 and as of February 1, 2009.  The Veteran contends that an evaluation in excess of 20 percent is warranted.  Having considered the evidence of record, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for either of her knee disabilities at any point during this period. 

With regard to range of motion testing, at the Veteran's September 2006 VA examination the Veteran had full extension, but flexion was limited to 130 degrees.  Active and passive ranges of motion were identical and no ankylosis was present.

At her March 2011 VA examination the Veteran had full extension of both knees.  The Veteran did not want to flex her knees to more than 30 degrees due to pain.  However, when she stood up the examiner noted that her knees could flex to 50 degrees.  The examiner found no additional loss of range of motion after repetitive testing.

Applying the range of motion measurements to the general ratings formula, the above evidence demonstrates the Veteran is not entitled to an evaluation greater than 20 percent for any limitation of motion of either knee.  In this regard, she has full extension, so a higher rating could not be obtained under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  Furthermore, if her flexion was limited to 30 degrees, a 20 percent evaluation would be assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5261.  As such, there is no evidence a higher rating is warranted for limitation of motion.

At her September 2006 VA examination the Veteran complained of constant pain and swelling in both knees, especially on prolonged sitting.  There was no swelling, fluid, heat, or erythema noted, but there was moderate diffuse tenderness bilaterally.  The examiner found mild to moderate crepitus bilaterally on extension.  There was no subluxation, contracture, laxity, or instability.  

The Veteran did not report using an assistive device such as a cane, crutch, or walker.  There were no episodes of dislocation or recurrent subluxation.  Although the examiner stated he had not reviewed the claims file, he went on to note that recent x-rays had been reviewed which showed degenerative joint disease.  

An October 2008 private treatment record stated that examination revealed trace effusion in both knees and slight subluxing on the right knee.  In a December 2008 private treatment record the Veteran was reported to be recovering from her arthroscopy with lateral release of the left knee.  She was to begin physical therapy to improve her motion.

At the Veteran's December 2010 DRO hearing she testified that she still needed right knee surgery, but that she did not have the leave from work to take time off.  She also testified to constant instability of both her knees.  Finally, she testified her bilateral knee disability affected her work in that she had to take off approximately once a month due to pain.

At her March 2011 VA examination the Veteran reported that she had a combined 4-5 surgeries on her knees and that she currently needed an additional surgery on her right knee.  The Veteran reported that she had to constantly look down when she was walking to make sure that the floor was not uneven.  She reported both her knees giving way and causing her to fall.  

The Veteran also reported constant pain which was generally at least a 5/10 in severity.  She also reported stiffness and locking in both of her knees.  She told the examiner she had an assortment of knee braces, canes, and crutches.  The examiner noted moderate swelling of the left knee and mild swelling of the right knee.  There was no increased heat or instability on examination.  After reviewing x-rays the Veteran was diagnosed with moderate degenerative arthritis with some medial joint space narrowing and degenerative spurs.  

As noted above, although the Veteran has complained of bilateral knee disabilities, there is no evidence which indicated that she should be awarded an evaluation in excess of 20 percent at any point during the appeals period.  In this regard, the most recent VA examination report found no objective evidence of instability.  The September 2006 VA examiner also found no evidence of instability or subluxation.  As noted above, a 30 percent evaluation is only warranted for severe recurrent subluxation or lateral instability.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in her favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that more nearly approximates that which warrants the assignment of a 20 percent rating.  See 38 C.F.R. § 4.7.

The Board notes that VA's General Counsel has issued two precedential opinions, VAOPGCPREC 23-97, and 9-98, that address the possibility of providing separate ratings for knee disabilities that involve Diagnostic Code 5003 and Diagnostic Code 5257.  As the Veteran's disability has been evaluated under Diagnostic Code 5257, and there is evidence of arthritis of each knee, the Board must consider whether a separate evaluation is warranted.  See e.g., March 2011 VA examination report.

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint involved is not compensably disabling under the appropriate diagnostic codes, a rating of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion.  See 38 C.F.R. § 4.71a; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) (painful motion of a major joint caused by arthritis is deemed to be limited motion and entitled to a minimum 10 percent rating even though there is no actual limitation).

The Veteran has been granted service connection for chondromalacia of the bilateral knees.  Her disability was, and has been rated as one involving instability rather than arthritis or limitation of motion.  The evidence of record establishes the presence of arthritis in both knees.  See e.g., March 2011 VA examination report.  However, the Veteran was not given a separate disability rating for her arthritis.

The Board finds that the evidence establishes the Veteran as having arthritis in each knee and that by way of the March 2011 VA examiner's report, this arthritis is related to the Veteran's service-connected knee disabilities.  See also October 2008 private treatment record.  The Board further finds that the symptomatology associated with the Veteran's arthritis is different than that related to disabilities involving instability or subluxation of the knee joint or chondromalacia as previously found.

The Board observes arthritis was found as early as February 2006 in a private treatment record.  The Board finds that, in consideration of the totality of the evidence, the Veteran suffers from limitation of motion of each knee with painful motion due to arthritis.  Thus, separate 10 percent ratings are granted for arthritis and painful motion of the right knee and the left knee.

As noted above, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca, supra.  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  The September 2006 VA examiner specifically addressed these factors.  At the September 2006 VA examination the examiner found no evidence of weakened movement, excessive fatigability, or incoordination, although pain was present.  At her March 2011 VA examination the Veteran was reported that she suffered from instability and pain.  She also reported stiffness and weakness of both knees, as well as incoordination.  Finally, she reported fatigue when walking long distances.  However, the examiner specifically stated that there was no further loss of range of motion due to these symptoms.  The examiner also found no evidence of instability.  When taking the Veteran's pain and complaints of incoordination, weakness, and fatigue into account, they do not constitute the severity of symptoms necessary for an increased rating and are contemplated by the current diagnostic code rating.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, supra.  

The Board notes that the February 2007 rating decision acknowledges that the Veteran has well healed scars of the bilateral knees.  As such, the Board has also considered diagnostic codes pertaining to scars.  At the outset, the Board notes that the applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in August 2002 and again in October 2008.  See 67 Fed. Reg. 49490-99 (July 31, 2002); 73 Fed. Reg. 54708 (September 23, 2008).  The October 2008 revisions are applicable to claims for benefits received by VA on or after October 23, 2008.  Id.  In this case, the Veteran filed the present claim in August 2006.  Therefore, only the post-2002 and pre-October 2008 version of the schedular criteria is applicable.

Under Diagnostic Code 7802 a compensable evaluation is awarded for superficial, non-linear scars which total 929 square centimeters in area.  At the Veteran's March 2011 VA examination it was noted the Veteran's left knee had a 2 centimeter (cm) old operative scar with 3-4 millimeters (mm) spread with tenderness.  There was also an old arthroscopic scar of the anterior medial and one over the mid patella, both were 1 cm.  The Veteran's right knee had a 3 cm oblique operative scar that was well healed and somewhat tender.  There was also one small arthroscopic scar over the anterior medial aspect of her right knee.  As the Veteran's scars do not total 929 square centimeters in area, the Veteran does not meet the rating criteria for a compensable evaluation under this Diagnostic Code.  

The Board has also considered whether a separate and/or higher rating may be assigned for the Veteran's bilateral knee scars under any other diagnostic code.  Diagnostic Code 7803 provides a 10 percent rating for scars which are superficial or unstable.  See 38 C.F.R. § 4.118.  An unstable scar is one where there is frequent loss of covering of the skin over the scar.  Id., Diagnostic Code 7803, Note (1).  A superficial scar is one not associated with underlying soft tissue damage.  Id., Note (2).  Here, there is no evidence the Veteran's knee scars are either superficial or unstable.  Thus, Diagnostic Code 7803 does not apply.  

Under Diagnostic Code 7804, a 10 percent rating is provided for scars which are superficial and painful on examination.  38 C.F.R. § 4.118.  At the Veteran's March 2011 VA examination there is no evidence that any of her bilateral knee scars were painful on examination.  Diagnostic Code 7805 provides that scars can also be rated on limitation of function of the affected part.  See 38 C.F.R. § 4.118.  The Veteran has not reported that any of her bilateral knee scars cause limitation of motion, nor is there any evidence to support this.  Thus, 10 percent ratings are not warranted under Diagnostic Codes 7804-05.  

The Board acknowledges the Veteran's contentions that her bilateral knee disabilities warrant an evaluation greater than 20 percent.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.71a with respect to determining the severity of her bilateral knee disabilities.  See Moray v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) and (2) (2012).

In light of the above, the Board finds that the Veteran is not entitled to an evaluation in excess of 20 percent for her service-connected bilateral knee disabilities at any point during the appeal period.  See Fenderson, supra.  The Board has discussed that a separate 10 percent evaluation for each of the Veteran's knees is warranted for findings of arthritis.  The Board has considered whether the benefit of the doubt rule applies the Veteran's appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, a preponderance of the evidence is against a higher evaluation; thus, this rule does not apply and the claims for increased evaluations must be denied.


ORDER

Entitlement to a disability rating in excess of 20 percent for chondromalacia of the right knee as of August 3, 2006 is denied.

Entitlement to a separate 10 percent rating for arthritis of the right knee is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a disability rating in excess of 20 percent for chondromalacia of the left knee from August 3, 2006 to December 8, 2008 and as of February 1, 2009 is denied.

Entitlement to a separate 10 percent rating for arthritis of the left knee is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's bilateral knee disabilities.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards. 

The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Only after the Director has determined whether an extraschedular evaluation is warranted does the Board have jurisdiction to decide the merits of the extraschedular aspect of the claims.

An extraschedular rating under 38 C.F.R. § 3.321(b)(1), as discussed above, is based on the fact that the schedular ratings are inadequate to compensate for the average impairment of earning capacity due to the Veteran's disability.  Exceptional or unusual circumstances, such as frequent hospitalization or marked interference with employment, are required.  

In this case, the evidence reflects that the Veteran has stated she has missed numerous days from work due to her bilateral knee disabilities.  At her December 2010 DRO hearing the Veteran testified that she was off approximately once a month due to pain in her bilateral knees.  She further testified this did not include time missed for additional medical appointments.  At her March 2011 VA examination she reported that she had missed 2 months of work over the past year due to her bilateral knee disabilities.  As such, the Board finds that the extraschedular portion of Veteran's claim for an increased evaluation for her bilateral knee disabilities must be remanded for referral to the Chief Benefits Director or the Director, Compensation and Pension Service for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) .

Accordingly, the case is REMANDED for the following action:

1.	Submit the increased evaluation on an extraschedular basis for a bilateral knee disabilities to the Under Secretary for Benefits or Director of Compensation and Pension Service for an extraschedular evaluation under 38 C.F.R. § 3.321(b).

2.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim.  If the benefits sought on appeal are not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


